Case 4:20-cv-03709 Document 25-2 Filed on 11/01/20 in TXSD Page 1 of 2




                         EXHIBIT B
    Case 4:20-cv-03709 Document 25-2 Filed on 11/01/20 in TXSD Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


STEVEN HOTZE, M.D., et al.,

                       Plaintiffs,

       v.                                                Civil Action No. 4:20-cv-03709

CHRIS HOLLINS, in his official capacity as
Harris County Clerk,

                       Defendant.


   [PROPOSED] ORDER GRANTING MOTION BY BENJAMIN L. GINSBERG AND
       JOSEPH R. STRAUS III FOR LEAVE TO FILE AMICI CURIAE BRIEF

       Having read the motion by Benjamin L. Ginsberg and Joseph R. Straus III for leave to file

an amici curiae brief, and finding good cause therefore, the motion is hereby GRANTED.

Movants’ brief, attached as Exhibit A to their motion, shall be accepted as filed.


IT IS SO ORDERED.


Date: __________________                      __________________________________________
                                              Honorable Andrew S. Hanen
                                              United States District Judge
